DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-5 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
4.	Applicant’s arguments, see Remarks, filed 03/09/2022, with respect to Claims 6-7 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection in view of Jinno U.S. 2010/0249818 of claim 6 has been withdrawn. 


Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Jinno and in view of Slater U.S. 2010/0152757 (herein referred to as “Slater 2010”) and Slater U.S. 2012/0065466 (herein referred to as “Slater 2012”).
7.	Regarding Claim 1, Jinno teaches a scissor forceps comprising:
	a. a base (Figs. 7 and 8, ref num 1304 “pair of bases”)
	b. a first blade (Fig. 1, ref num 1300) configured to be pivotally attached a second blade (see Figs. 7 and 8, ref num 1300, pivot from each other) via a swing shaft attached to the base in an overlapping relationship in an axial direction of the swing shaft (fig. 7 ref num 1304 being the base, ref num 1196 being the swing shaft) and
	c. a drive mechanism (Figs. 6, 7, 8, and 9, ref num 12) being used to drive the blades wherein the drive mechanism (para 0079 “wire-drive mechanism 1100 serves to convert….movements and to transmit the rotational movements to the composite mechanism 1102”; these components are apart of the drive mechanism, ref num 12) includes:
		c.1 a power transmitting member that transmits a pulling force (Fig. 6, 7, 8, 9, ref num 1100; para 0079 “wire-drive mechanism 1100 serves to convert reciprocating movements…into rotational movements”)
		c.2 a swing mechanism disposed on a proximal side of the blades relative to the swing shaft converting a portion of the pulling force being transmitted by the power transmitting to a first force that swings the blades (Fig. 7, ref nums 1220a and 1220b “links” are converting the force in order to swing blades, see the transition from Fig. 7 to Fig. 8), and
		c.3 a pressing mechanism that converts another portion of the pulling force to a second force that separates the blades in the axial direction of the swing shaft on the proximal side of the blades (Fig. 7, ref num 1102, para 0086 “composite mechanism 1102 includes an opening/closing mechanism for opening and closing the scissors mechanism 1300”, indicating a pulling force that opens/closes the blades).
	d. the swing mechanism includes:
		d.2 a pin (ref num 1154)
	e. the pressing mechanism includes a moment transmitting portion that transmits, to one of the blades, a moment generated on the pin as a result of the pulling force transmitted by the power transmitting member (Fig. 7, ref num 1152 “transmitting member”; para 0087 “a transmitting member 1152…rotatably support by a pin 1154 on an end…of the transmitting member 1152”; para 0102 “the scissors mechanism 1300 is coupled to the…transmitting member 1152”; also see para 0108).
Jinno fails to teach:
d. the swing mechanism includes – 
		d.1 cam grooves formed through the blades along directions that intersect one another on the proximal side of each of the blades relative to the swing shaft, and
	d.2 a pin that penetrates an intersection position of the cam grooves and being supported by the blades so as to define a cantilever, the power transmitting member being connected to a tip side of the cantilever
wherein,
		d.1.i the cam grooves comprise a first cam groove and a second cam groove;
		d.1.ii the first cam groove is formed along a longitudinal direction of the first blade; and
		d.1.iii the second cam groove is formed along a direction intersecting with a longitudinal direction of the second blade
However, Slater 2010 teaches a scissor forceps comprising:
	a. a base (Fig. 2, ref num 127);
	b. a pair of blades (Fig. 2, ref num 131, 133) configured to be pivotally attached to one another via a swing shaft (Fig. 2, ref num 155, para 0028) attached to the base in an overlapping relationship in an axial direction of the swing shaft (Fig. 2, ref nums 155, 127, as shown the blades are overlapped), in which a swing mechanism contains a pin (para 0030 “blade support 201 includes a thru-hole 205 that receives a pivot post…as well as a cam-slot 207 disposed proximal to the thru hole 205 that receives a cam pin”).  The pin (d.2) defines a cantilever (para 0031 “cutting feature 203 of the scissor blades…realizes a cantilever spring arrangment….to the blade support”), the power transmitting member being connected to a tip side of the cantilever (as shown in Fig. 1, the power transmitting member, ref num 121) is connected to the cantilever mechanism that is found in ref num 127, see Fig. 2 as well).  There are also (d.1) cam grooves present (Fig. 5A, ref num 207) that are formed through the blades along directions that intersect with one another (Fig. 5A, as shown, the cam-slot is formed through the blade; as shown in Fig. 2 and 3, the blades 131 and 133, in which the cam grooves are present, intersect one another) on the proximal side of each of the blades relative to the swing shaft (Fig. 5A, ref num 207 is on the proximal side of the blade).  The cam slot/groove receives a pin that is connected to the end of the instrument and is essential in the pivotal movement of the scissor blades (para 0030).  The cantilever provides a force between the scissor blades that is consistent and continuous so that in the loaded stage, the device may provide the optimum cutting conditions (para 0013).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jinno to include the cam grooves and cantilever in order to provide consistent force to the blades for optimum cutting treatment.
	Slater 2010 fails to teach the cam grooves comprising a first and second cam groove in which the first cam groove is formed along a longitudinal direction of the first blade; and the second cam groove is formed along a direction intersecting with a longitudinal direction of the second blade.
	Slater 2012 teaches a scissor forceps (Fig. 2), in which the blades have cam grooves formed through the blades (Fig. 3, ref num 70, makes up the first and second cam grooves; para 0043 “at the proximal end of each blade 22, 24…includes a longitudinally extending cam-slot 70”).  The first cam groove (ref num 70 with respect to blade 24) is formed along a longitudinal direction of the first blade (para 0043, see Fig. 3, how ref num 70 is formed longitudinally with ref num 24), and the second cam groove (ref num 70 with respect to blade 22) is formed along a direction intersecting with a longitudinal direction of the second blade (see Fig. 10, ref num 70 with respect to the opposite blade intersects with the longitudinal blade; para 0043 “sufficient room is provided for the cam-pin 76 to permit the blades 22, 24 of the end effector assembly 20 to rotated together in the same direction along the longitudinal axis A of the instrument”).  By having this configuration, the end effector elements are free to rotate together in the same direction or opposite direction which allows for the end effector to be inserted at the proper length necessary for the operation (para 0014).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jinno-Slater 2010 and included the cam grooves as positioned in Slater 2012 in order to provide a degree of freedom for the end effector to be inserted for proper treatment.

8.	Regarding Claim 2, Jinno teaches fails to teach the moment transmitting portion is a large diameter portion that is disposed around the pin (see Fig. 7, ref nums 1152 “transmitting member” and 1154 “pin”, in which the transmitting member is disposed around the pin; para 0106) in such a manner as to protrude in a radial direction (Fig 5, ref num 1152 on the left end is protruded in a radial direction) and is connected with the blades (see Fig. 6, ref num 1152 and ref num 1308, through multiple mechanisms the blades are connected mechanically with the transmitting member) 
However, Jinno fails to teach that the moment transmitting portion is disposed between the blades and is brought into tight contact with a surface of one of the blades.
	However, Slater 2010 teaches the moment transmitting portion is a large diameter portion (Fig. 2, ref num 155) that is disposed around the pin in such a manner as to protrude in a radial direction (as shown, in ref num 127, there is a pin location in which the blades are attached at, also see Figs. 4A-5B in which the circular hole is to receive the pin, para 0026,  0030) and is disposed between the blades and is brought into tight contact with a surface of one of the blades (Fig. 2, ref num 155, this is the bearing contact portion between the blades, in which comes more into contact as the blades close, para 0028).  This moment transmitting portion moves further down the blades as they close, indicating that the cutting feature of the blades is being utilized (para 0028-0029).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jinno and included that the moment transmitting portion be disposed between the blades in order to use the cutting feature as described by the instrument.

9.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jinno, Slater 2010, and Slater 2012, and in view of Lohmeier U.S. 2015/0105800 (herein referred to as “Lohmeier”).
10.	Regarding Claims 3 and 4, Jinno teaches the power transmitting member is defined by a wire (Fig. 6, 7, 8, 9, ref num 1100; para 0079 “wire-drive mechanism 1100 serves to convert reciprocating movements…into rotational movements”), and the moment transmitting portion (Fig. 7 ref num 1152) is defined by a pulley that is disposed rotatably around the pin (Fig. 6, ref num 1156 and 1152; para 0093 “the drive pulley 1156 can roll about the transmitting member 1152”) and around which the wire is wound (as shown in Fig. 7, a wire is wound about the pulley system, it is also noted that the power transmitting member is a wire-driven mechanism and includes shafts 1110 and 1112, see para 0079, and the shaft 1110 has the wire 1252b disposed about it before it moves to be disposed about the transmitting member 1152, also see para 0084 and Fig. 7).
	Jinno fails to teach that the moment transmitting portion is made of an elastic material, and that the moment transmitting portion expands in the axial direction when being contract in a radial direction by the pulling force.
	Lohmeier teaches a robotic surgery system in which consists of a two-part end effector, such as scissors (Lohmeier, para 0024).  The surgical instrument contains an actuation of the end effector, in which there is a guide drive means offered (Lohmeier, para 0056 and 0131).  The guide drive means consists of a Bowden pulley with an elastic section in the area of which the end effector is driven by the instrument (Lohmeier, para 0131).  It is well known in the art that a Bowden pulley system has a flex rotation with an extended rotation in which the pulley expands axially as it is contracted in the radial direction of the pulling force (as evidenced, please see non-patent literature attached, Nycz 2015, Fig. 1, pgs. 3889-3892).  This Bowden pulley system is present in order to serve as the application of these instruments through the center of an instrument shaft (Lohmeier, para 0131) as well as transmit the drive forces of the instrument (Lohmeier, para 0147).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jinno and included that the moment transmitting portion is elastic and consists of expanding and contracting by the pulling force in order to transmit the drive forces through the instrument.
	
11.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jinno, Slater 2010, and Slater 2012, and in view of Tidemand U.S. 5,342,381 (herein referred to as “Tidemand”).
12.	Regarding Claim 5, Jinno fails to teach one of the blades has an energy emitting portion.  However, Tidemand teaches a combination bipolar scissors instrument (Fig. 1, abstract), in which one of the blades has an energy emitting portion (abstract “each blade member is an electrode to which current can flow”; Col. 2 lines 26-29). The current/energy is present in order to cauterize the target tissue that has been cut by the blades in order to minimize the damage of the surrounding tissue and desired target area (Col. 5 lines 25-32).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jinno to include that one of the blades have an energy emitting portion to cauterize the tissue for minimizing the damage. 

13.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jinno and in view of Martin U.S. 2017/0014137 (earliest filing date 07/15/2015; herein referred to as “Martin”)
14.	Regarding Claim 6, Jinno teaches a scissor forceps comprising:
	a. a base (Figs. 7 and 8, ref num 1304 “pair of bases”)
	b. a pair of blades (Fig. 1, ref num 1300) configured to be pivotally attached to one another (see Figs. 7 and 8, ref num 1300, pivot from each other) via a swing shaft attached to the base in an overlapping relationship in an axial direction of the swing shaft (fig. 7 ref num 1304 being the base, ref num 1196 being the swing shaft) and
	c. a drive mechanism (Figs. 6, 7, 8, and 9, ref num 12) being used to drive the blades wherein the drive mechanism (para 0079 “wire-drive mechanism 1100 serves to convert….movements and to transmit the rotational movements to the composite mechanism 1102”; these components are apart of the drive mechanism, ref num 12) includes:
		c.1 a power transmitting member that transmits a pulling force (Fig. 6, 7, 8, 9, ref num 1100; para 0079 “wire-drive mechanism 1100 serves to convert reciprocating movements…into rotational movements”)
		c.2 a swing mechanism (Fig. 7, ref num 1220 and 1158) disposed on a proximal side of the blades relative to the swing shaft converting a portion of the pulling force being transmitted by the power transmitting to a first force that swings the blades (Fig. 7, ref nums 1220a and 1220b “links” are converting the force in order to swing blades, see the transition from Fig. 7 to Fig. 8), and
		c.3 a pressing mechanism that converts another portion of the pulling force to a second force that separates the blades in the axial direction of the swing shaft on the proximal side of the blades (Fig. 7, ref num 1102, para 0086 “composite mechanism 1102 includes an opening/closing mechanism for opening and closing the scissors mechanism 1300”, indicating a pulling force that opens/closes the blades); 
	d. the swing mechanism includes two coupled links that is pivotally coupled at each of the respective ends (Fig. 7, ref num 1220a and 1220b, coupled on the right ends) and having the other ends being pivotally coupled by a coupling shaft to the proximal side of a respective one of the blades (Fig. 7, ref num 1220a and 1220b, see on the left end how they are coupled to the blades 1308a and 1308b, coupling shaft being the pins 1224 and 1222) relative to the swing shaft and connecting the power transmitting member to the coupling shaft (Fig. 7, ref num 1100 contains shafts 1110 and 1112, in which shafts 1110 and 1112 are connecting to the coupling shaft are connected to the coupling shaft, 1224 and 1222 via ref num 1152),
	Jinno fails to teach: (e) the pressing mechanism is defined by the coupling shaft having two small links which have one ends coupled pivotally and each have the other end pivotally coupled to a second pin fitted to a hole made at a proximal end of the coupled link and connecting the power transmitting member to a coupling portion between the small links wherein the coupling portion is located on a distal side of the second pins.
	Martin teaches a scissor forceps (Fig. 1), in which a first and second jaw are pivotally coupled to one another (Fig. 2, ref num 240 and 250), and a swing mechanism disposed on the proximal side of the jaws (Fig. 2, the left side of the image in which the jaws are connected to ref num 110).  The swing mechanism includes two coupled links (Fig. 2, ref num 140 and 150) that are pivotally coupled at each of respective ends (Fig. 2, ref num 160 is where ref nums 140 and 150 are pivotally coupled), and a pressing mechanism is defined by the coupling shaft having two small links (Fig. 2, ref num 180 and 190), which have one ends coupled pivotally (Fig. 2, ref num s180 and 190 pivotally coupled are ref num 170) and each have the other end pivotally coupled to a second pin fitted to a hole made at the proximal end of the coupled links (Fig. 2, see how ref num 180 is pivotally coupled to a pin on the proximal end of a coupled link at ref num 320; ref num 190 is pivotally coupled to a pin on the proximal end of another coupled link at ref num 310) and connecting the power transmitting member to a coupling portion between the small links wherein the coupling portion is located on a distal side of the second pins (Fig. 2, ref num 110 = power transmitting member is coupled via ref num 130 which resides on a distal side of the second pins).  Martin provides the end effector assembly to have multiple degrees of freedom in order to reposition the end effector within the appropriate setting (para 0002).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jinno and included a second set of links that are pivotally coupled to one another and to the first set of coupled links in order to provide another degree of movement for the blades in order to reposition them as desired for the treatment.

15.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jinno and Martin, and in view of Tidemand.
16.	Regarding Claim 7, Jinno fails to teach one of the blades has an energy emitting portion.  However, Tidemand teaches a combination bipolar scissors instrument (Fig. 1, abstract), in which one of the blades has an energy emitting portion (abstract “each blade member is an electrode to which current can flow”; Col. 2 lines 26-29). The current/energy is present in order to cauterize the target tissue that has been cut by the blades in order to minimize the damage of the surrounding tissue and desired target area (Col. 5 lines 25-32).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jinno to include that one of the blades have an energy emitting portion to cauterize the tissue for minimizing the damage.



17.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jinno and in view of Hashiguchi U.S. 6,063,103 (herein referred to as “Hashiguchi”).
18.	Regarding Claim 8, Jinno teaches a scissor forceps comprising:
	a. a base (Figs. 7 and 8, ref num 1304 “pair of bases”)
	b. a pair of blades (Fig. 1, ref num 1300) configured to be pivotally attached to one another (see Figs. 7 and 8, ref num 1300, pivot from each other) via a swing shaft attached to the base in an overlapping relationship in an axial direction of the swing shaft (fig. 7 ref num 1304 being the base, ref num 1196 being the swing shaft) and
	c. a drive mechanism (Figs. 6, 7, 8, and 9, ref num 12) being used to drive the blades wherein the drive mechanism (para 0079 “wire-drive mechanism 1100 serves to convert….movements and to transmit the rotational movements to the composite mechanism 1102”; these components are apart of the drive mechanism, ref num 12) includes:
		c.1 a power transmitting member that transmits a pulling force (Fig. 6, 7, 8, 9, ref num 1100; para 0079 “wire-drive mechanism 1100 serves to convert reciprocating movements…into rotational movements”)
		c.2 a swing mechanism (Fig. 7, ref num 1220 and 1158) disposed on a proximal side of the blades relative to the swing shaft converting a portion of the pulling force being transmitted by the power transmitting to a first force that swings the blades (Fig. 7, ref nums 1220a and 1220b “links” are converting the force in order to swing blades, see the transition from Fig. 7 to Fig. 8), and
		c.3 a pressing mechanism that converts another portion of the pulling force to a second force that separates the blades in the axial direction of the swing shaft on the proximal side of the blades (Fig. 7, ref num 1102, para 0086 “composite mechanism 1102 includes an opening/closing mechanism for opening and closing the scissors mechanism 1300”, indicating a pulling force that opens/closes the blades); 
	d. the swing mechanism includes two coupled links that is pivotally coupled at each of the respective ends (Fig. 7, ref num 1220a and 1220b, coupled on the right ends) and having the other ends being pivotally coupled by a coupling shaft to the proximal side of a respective one of the blades (Fig. 7, ref num 1220a and 1220b, see on the left end how they are coupled to the blades 1308a and 1308b, coupling shaft being the pins 1224 and 1222) relative to the swing shaft and connecting the power transmitting member to the coupling shaft (Fig. 7, ref num 1100 contains shafts 1110 and 1112, in which shafts 1110 and 1112 are connecting to the coupling shaft are connected to the coupling shaft, 1224 and 1222 via ref num 1152),
	Jinno fails to teach (e) the pressing mechanism is defined by the coupling shaft being configured to bend when the pulling force is applied by the power transmitting member and includes a moment transmitting portion that transmits, to one of the blades, a moment generated on the coupling shaft as a result of the bending of the coupling shaft. 
	Hashiguchi teaches a coupling shaft which bends (Fig. 1, ref num 2, Col. 6 lines 25-27, “operating rod 8 has a chance to be bend by the force F1”, also see Fig. 2A, ref num 8 resides within ref num 2) when a pulling force is applied by a power transmitting member (Fig. 1, ref num 9 actuation) and includes a moment transmitting portion that transmits, to one of the blades, a moment (Fig. 5, ref num “M”) generated on the coupling shaft as a result of the bending of the coupling shaft (Col. 7 lines 4-10, “a moment M which turns the second jaw 5 is a product of a component F” of the component force F’”, therefore, the moment is created by the force that was initiated by the bend of the shaft).  Jinno teaches that its invention is understood to have various changes and modifications that would achieve the same result (Jinno, para 0155).  Hashiguchi teaches that additional advantages and modifications readily occur to those skilled in the art (Col. 16, lines 45-52).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jinno with Hashiguchi in order to have the coupling shaft bend when a pulling force is applied by the power transmitting member and transmit a moment to the blade as a result of the bending in order to have the jaws/blades properly respond during the course of the treatment.
	
19.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jinno and Hashiguchi, and in view of Tidemand.
20.	Regarding Claim 9, Jinno fails to teach one of the blades has an energy emitting portion.  However, Tidemand teaches a combination bipolar scissors instrument (Fig. 1, abstract), in which one of the blades has an energy emitting portion (abstract “each blade member is an electrode to which current can flow”; Col. 2 lines 26-29). The current/energy is present in order to cauterize the target tissue that has been cut by the blades in order to minimize the damage of the surrounding tissue and desired target area (Col. 5 lines 25-32).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jinno to include that one of the blades have an energy emitting portion to cauterize the tissue for minimizing the damage.

Conclusion
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794